Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


12-5-2005

USA v. Coplin
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-3362




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"USA v. Coplin" (2005). 2005 Decisions. Paper 164.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/164


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
APS-51                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                      NO. 05-3362
                                   ________________

                           UNITED STATES OF AMERICA

                                            v.

                                JEFFREY COPLIN,
                                        Appellant
                      ____________________________________

                    On Appeal From the United States District Court
                        For the Eastern District of Pennsylvania
                             (D.C. Crim. No. 00-cr-00745)
                       District Judge: Honorable J. Curtis Joyner
                    _______________________________________

 Submitted For Possible Summary Action Under Third Circuit LAR 27.4 and I.O.P. 10.6
                                November 17, 2005

              BEFORE: SLOVITER, McKEE and FISHER, Circuit Judges

                               (Filed December 5, 2005)
                              _______________________

                                      OPINION
                              _______________________

PER CURIAM.

      Appellant, Jeffrey Coplin, appeals from the District Court’s order denying his

motion seeking grand jury material. For the following reasons, we will summarily affirm.

      Coplin pled guilty to distribution of cocaine base and distribution of cocaine base

within 1,000 feet of a public playground, in violation of 18 U.S.C. §§ 841(a)(1) and 860.
He was sentenced to concurrent sentences of 20 years imprisonment and 10 years

supervised release. On August 9, 2004, we affirmed on direct appeal.

       In May 2005, Coplin filed a “Motion for Transcript of Grand Jury Minutes.” In

addition to requesting the disclosure of grand jury materials, Coplin alleged that he “is

innocent of the charges,” that the “gran[d] jury was mislead to think that the petitioner

was a big drug dealer,” and that the government was engaged in a “vindictive

prosecution.” The motion did not expressly request any relief from Coplin’s criminal

conviction or sentence. In a one-sentence order entered June 28, 2005, the District Court

denied the motion. Coplin timely filed this appeal.

       As a threshold matter, we are satisfied that we have appellate jurisdiction, as the

denial of the request for disclosure of grand jury materials in this case qualifies as an

appealable final order pursuant to 28 U.S.C. § 1291. See United States v. Miramontez,

995 F.2d 56, 59 n.4 (5th Cir. 1993) (“Orders granting or denying disclosure of grand jury

materials for use in civil actions are appealable.”); In re Grand Jury Investigation No.

78-184, 642 F.2d 1184, 1187 (9th Cir. 1981) (holding that Rule 6(e) motion filed after

criminal proceedings terminated was independent proceeding and that order entered was

final and appealable under § 1291 because it conclusively resolved disclosure issue,

which was only issue raised), aff'd sub nom. United States v. Sells Engineering, Inc., 456

U.S. 960 (1983); United States v. Sobotka, 623 F.2d 764, 766 (2d Cir. 1980) (same); State

of Wisc. v. Schaffer, 565 F.2d 961, 965 n.1 (7th Cir. 1977) (same).



                                              2
       We have explained the standards governing disclosure of grand jury information as

follows:

              To support a motion for a judicially ordered disclosure of grand jury
              testimony, a party must show a particularized need for that information
              which outweighs the public interest in secrecy. [] Once such a need is
              shown, the district court must weigh the competing interests and order so
              much disclosure as needed for the ends of justice. [] In balancing the
              competing interests, the district court necessarily is infused with substantial
              discretion. [] This court must analyze a district court’s decision to disclose
              grand jury information only to determine if there was an abuse of that
              discretion.

United States v. McDowell, 888 F.2d 285, 289 (3d Cir. 1989) (citations and quotation

marks omitted). We find no abuse of the District Court’s discretion here. Coplin alleged

that he needed the grand jury material to demonstrate that “he was being prosecuted

because of his sister’s involvement with the DEA.” Apparently, Coplin believes that the

government was engaged in a “vindictive prosecution” because his sister refused to

cooperate with the DEA. However, Coplin fails to indicate how the grand jury material

would support his theory, and he certainly does not demonstrate a particularized need that

outweighs the public interest in secrecy.

       In sum, this appeal presents “no substantial question,” see 3rd Cir. LAR 27.4 and

I.O.P. 10.6, and thus we will summarily affirm the District Court’s order. Coplin’s

“Motion for Transcript of Grand Jury Minutes” and his “Motion for Judgment,” filed in

this Court on August 4, 2005 and October 14, 2005, respectively, are denied.




                                              3